ITEMID: 001-106188
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF SOBOLEV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Angelika Nußberger;Ganna Yudkivska
TEXT: 4. The applicant was born in 1975 and lives in Chernigiv.
5. On 29 May 1998 he lodged a claim with the Desnyanskyy District Court of Chernigiv (“the District Court”) against the Ministry of the Interior seeking damages for injuries caused to him by its employee Mr O.
6. From 18 December 1998 to 22 July 1999 and from 23 September 1999 to 1 November 1999 the proceedings were suspended pending the outcome of criminal proceedings against Mr O.
7. Following two remittals of the case for fresh examination, on 19 May 2004 the District Court partly allowed the applicant’s claim and awarded him certain amounts in damages.
8. On 16 September 2004 and 30 April 2007 respectively the Chernigiv Regional Court of Appeal and the Poltava Regional Court of Appeal (the latter court acting as a court of cassation) upheld the above judgment. The decision of 30 April 2007 was served on the applicant on 14 August 2007.
9. According to the Government, in the course of the proceedings the applicant three times amended his claim. The courts adjourned fifteen hearings following the applicant’s requests or due to his and other parties’ failure to attend them. The applicant disagreed stating that he had not been informed of the hearings which he had not attended. Some twenty two hearings were further adjourned following other parties’ requests, their failure to appear or for unspecified reasons.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
